DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --A METHOD OF FORMIMG A DISPLAY DEVICE COMPRISING A REFLECTIVE CUP-SHAPED PIXEL DEFINING--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show forming a first photoresist layer on a surface of the pixel defining layer facing away from the substrate, where an orthographic projection of a hollow portion of a pattern of the first photoresist layer on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode; forming a light-emitting layer on the first photo resist layer and peeling the first photoresist layer, the light emitting layer disposed in the plurality of openings and covering at least a portion of the first electrode; and forming a second electrode disposed on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second electrode on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode (claim 1); forming a first photoresist layer on a surface of the pixel defining layer facing away from the substrate, where an orthographic projection of a hollow portion of a pattern of the first photoresist layer on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode; and forming a light-emitting layer and a second electrode, including: forming a light-emitting material layer on a surface of the first photoresist layer and the first electrode; forming the light-emitting layer by peeling off the first photoresist layer; and forming the second electrode on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second electrode on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode (claim 5); forming a first photoresist layer on a surface of the pixel defining layer facing away from the substrate, where an orthographic projection of a hollow portion of a pattern of the first photoresist layer on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode; forming a light-emitting layer on the first photoresist layer and peeling the first photoresist layer, the light emitting layer disposed in the plurality of openings and covering at least a portion of the first electrode; and forming a second electrode disposed on a surface of the light-emitting layer facing away from the substrate, where an orthographic projection of the second electrode on the first electrode overlaps an orthographic projection of the plurality of openings on the first electrode; and wherein the display device comprises a control circuit board (claim 10) while having the characteristics as recited in claims 1, 5 and 10 respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892